915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Raymond TOOMBS, Defendant-Appellee.
No. 90-1346.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction on the basis that the order appealed from is interlocutory and, thus, nonappealable.  The appellant has not responded.


2
Although this court lacks jurisdiction in this appeal, it is not on the basis stated by the appellee.  A review of the documents before the court indicates that the notice of appeal was filed on March 2, 1990.  That document states that the appeal is from "the final judgment entered in this action on February 28, 1990."    The notice of appeal fails to comply with the content requirement of a notice of appeal as specified in Fed.R.App.P. 3(c) in that there is no district court judgment entered on the district court docket sheet on that date.  As a result, this is an appeal from an unknown order or an unknown case.


3
The docket of the district court does reflect the entry of an order on February 1, 1990, docket entry 28.  This entry recites, "ORDER (1 page) by Judge Richard A. Enslen to dismiss case."    The docket entry is erroneous since the file reveals that the February 1, 1990, order of Judge Enslen merely denies plaintiff's motion for summary judgment.  The district court is directed to correct the docket entry to reflect correctly the order entered.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9, Rules of the Sixth Circuit.